Exhibit 10.2
August 4, 2008
Bell Microproducts Inc.
1941 Ringwood Avenue
San Jose, CA 95131

     
Re:
  Securities Purchase Agreement dated as of October 2, 2006 (the “2006
Securities
 
  Purchase Agreement”) among Bell Microproducts Inc. (the “Company”) and The
Teachers’ Retirement System of Alabama and The Employees’ Retirement System of
Alabama (collectively “2006 Investor”)

Gentlemen and Ladies,
The 2006 Investor (a) understands and acknowledges that the Company is in the
process of restating its financial statements and that the Company has been and
will be unable to timely deliver the various financial statements and SEC
reports as required in the 2006 Securities Purchase Agreement; (b) agrees that
the Company shall have until December 31, 2008 to deliver the 2006 annual
financial statements, March 31, 2009 to deliver the 2007 annual financial
statements, and June 30, 2009 to deliver the 2008 annual financial statements;
(c) waives any defaults which may otherwise arise or result from the failure to
timely deliver each such financial statement and the related SEC report for time
periods prior to the due date therefor set forth in clause (b) above; (d) waives
any defaults which may otherwise arise or result from any representation or
warranty made or deemed made with respect to the previously delivered financial
statements which are the subject of the restatement and the related SEC reports;
and (e) waives any defaults which may otherwise arise or result from any
covenant requiring the filing of the SEC reports (with the SEC) prior to
December 31, 2008 with respect to the 2006 fiscal year, March 31, 2009 with
respect to the 2007 fiscal year, and June 30, 2009 with respect to the 2008
fiscal year.
(THE SIGNATURE PAGE FOLLOWS.)

 



--------------------------------------------------------------------------------



 



(Signature page to the August 4, 2008 letter to Bell Microproducts Inc.)
Very truly yours,
2006 INVESTOR:

                  THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA    
 
           
 
  By:
Name:   /s/ David G. Bronner
 
David G. Bronner    
 
  Title:   Chief Executive Officer    
 
                THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA    
 
           
 
  By:
Name:   /s/ David G. Bronner
 
David G. Bronner    
 
  Title:   Chief Executive Officer    

 